                       Case 1:21-mj-00180-ZMF Document 1 Filed 01/28/21 Page 1 of 1
$2 5HY &ULPLQDO&RPSODLQW



                                          81,7(' 67$7(6 ',675,&7 &2857
                                                                     IRUWKH
                                                              'LVWULFWRI&ROXPELD

                  8QLWHG6WDWHVRI$PHULFD
                             Y
Joshua Calvin Hughes, (DOB: XXXXXXXXX)                                          &DVH1R
Jerod Wade Hughes, (DOB: XXXXXXXX)



                            Defendant(s)


                                                    &5,0,1$/&203/$,17
           ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                       January 6, 2021               LQWKHFRXQW\RI                                LQWKH
                           LQWKH'LVWULFWRI       &ROXPELD WKHGHIHQGDQW V YLRODWHG

              Code Section                                                        Offense Description

              18 U.S.C. § 1512(c)(2) - Obstruction of an Official Proceeding
              18 U.S.C. § 231(a)(3) - Obstruct/Impede/Interfere with Law Enforcement during a Civil Disorder 18
              18 U.S.C. § 1752(a)(1) - Knowingly Enter or Remain in Restricted Building Without Authorization;
              18 U.S.C. § 1752(a)(2) - Knowingly Disrupt Government Business or Official Function;
              40 U.S.C. § 5104(e)(2)(A) - Enter or Remain in Capitol Building Without Authorization;
              40 U.S.C. § 5104(e)(2)(C) - Enter Capitol Building with the Intent to Disrupt Official Business;
              40 U.S.C. § 5104(e)(2)(G) - Parade, Demonstrate, or Picket in a Capitol Building
              86&'HVWUXFWLRQRI3URSHUW\
              86&$LGLQJDQG$EHWWLQJ


          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
   6HHDWWDFKHGVWDWHPHQWRIIDFWV


          9
          u   &RQWLQXHGRQWKHDWWDFKHGVKHHW


                                                                                                     Complainant’s signature

                                                                                        Alejandro M. Flores, Special Agent
                                                                                                     Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                                  2021.01.28
'DWH             01/28/2021
                                                                                                                  17:06:16 -05'00'
                                                                                                        Judge’s signature

&LW\DQGVWDWH                           :DVKLQJWRQ'&                              _Zia M. Faruqui, U.S. Magistrate Judge_
                                                                                                                           _
                                                                                                     Printed name and title
